DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

2. 	The amendment filed 17 February 2020 stands objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The backside view is a kite shape added to paragraph [0036] and in claims 1 and 7. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings 

3. 	The drawings stand objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Specifically it is not understood how to make the weight assembly based on the drawings.  Figure 7 is called a top view [0026] and in figure 7 it appears there is no weight assembly above the connection member (231).  Figure 9 is called a side view and in figure 9 it appears there is no weight assembly (240) on the side of connection member coming out of the page yet figure 8 it seems there would.  In figure 9 it is uncertain what reference no.  240 is pointing to base on figures 7 and 8.  Based on the drawings it is not understood where the weight assembly 240 stops and the body and connection point 231 begin [0036].  In figure 9 the connection point (231) tapers from 

Claim Objections

4. 	Claims 1, 4-7, 9, 11-15 are objected to because of the following informalities:  It is uncertain what is the difference between the connecting member and the connection point in the claims.  The specification calls the connection member part 231.  If part 231 in the drawings is the connection point than what is the connection member? One part cannot have two different names it causes confusion.  The Examiner does not know what is the connection member.  Appropriate correction is required.

Specification

5. 	The specification stands objected to under 1.71 of 37 C.F.R. for not being written in an exact and precise way as to enable one skilled in the art to make the same.  It is uncertain how to make the golf club because the drawings do not make sense and the specification does not describe the items not understood in paragraph 3 above.    

Claim Rejections – 35 USC § 112

6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7. 	Claims 1, 4-7, 9, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically it is uncertain how the weight assembly engulfs the connection point on at least (3) sides for claim 1.  It is uncertain where the weight assembly stops and where the body and the connection point begin.  See paragraph 3 above.  

8. 	The changes to claim 13 is agreed with and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is removed.    

Claim Rejections - 35 USC § 103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10. 	Claims 1, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (D344,315) in view of Rudell (4,390,184).
  	Kelly discloses a clubhead having a body (Figs. 4-5), a front fact (Fig. 1), a back face (Fig. 3), a connecting member to the clubhead at the center of the back face (Figs. 1, 3-7), a connecting member extending away from the back face of the clubhead and turning to connect (Figs. 4, 7),  a putter (title), a weight assembly supported by the clubhead body, the weight assembly angling from the top of the backside of the clubhead towards the connection point (Figs. 6-7), the connection point is tapered as it extends away from the back face of the clubhead (Figs. 4-7), the weight assembly engulfs the connection point on at least three sides in the form of the heel side, toe side and top side (Figs. 4-7), the weight assembly forms a triangle from a topside view with the triangle’s vertices being defined by the edges of the back side of the clubhead and the connection point (Figs. 4-5). 
	Kelly lacks a shaft, a connecting member turning to connect to the shaft, the weight assembly forms a kite shape on the back face, and a front face forms a rectangular shape.  
 	Rudell discloses a front face forms a rectangular shape (Fig. 4), a shaft connected to a socket hole at the top of the head (Fig. 1), and the weight assembly forms a diamond on the back face (Fig. 1).  In view of Rudell it would have been obvious to modify the putter of Kelly to have a front face forms a rectangular shape in .   

11. 	Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (D344,315) in view of Rudell (4,390,184) as applied to claims 1, 4, 7, and 9 above, and further in view of Fitzjohn (1,250,296) or Burgess (D284,600).
Kelly lacks the weight assembly forms a curved triangle from the topside view. Fitzjohn (Fig. 1) or Burgess (Figs. 5-6) disclose weight assemblies forming a curved triangle from the topside view.  In view of Fitzjohn (1,250,296) or Burgess (D284,600) it would have been obvious to modify the club of Kelly to have the weight assembly forms a curved triangle from the topside view in order to use a known triangular shape used in the market place for connecting a shaft to a head for golf club which would have a reasonable expectation of success.  

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over        Kelly (D344,315) in view of Rudell (4,390,184) as applied to claims 1, 4, 7, and 9 above, and further in view of Levocz (5,531,445), Rowe (1,657,972) or Desmarais (D356,133).
	Kelly discloses the weight assembly when viewed from a side-on view is located closer to the top of the head similar to Applicant’s figure 9 (Figs 6-7). 
Kelly lacks the weight assembly when viewed from a side-on view is not on the bottom of the connection point.  
Levocz (Fig. 6), Rowe (Fig. 2), or Desmarais (Fig. 8) disclose a head when viewed from a side-on view is not on the bottom of the back surface of the head.  In view of Levocz (5,531,445), Rowe (1,657,972) or Desmarais (D356,133) it would have been obvious to include in the head of Kelly the weight assembly when viewed from a side-on view is not on the bottom of the connection point in order to have the prevent the weight assembly from interfering with the ground when using a club.  

13. 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (D344,315) in view of Rudell (4,390,184)  and Fitzjohn (1,250,296) or Burgess (D284,600) as applied to claims 5 and 11 above, and further in view of Levocz (5,531,445), Rowe (1,657,972) or Desmarais (D356,133).
	See rejections above for previous structure rejected by Kelly (D344,315) in view of Rudell (4,390,184)  and Fitzjohn (1,250,296) or Burgess (D284,600) and Levocz (5,531,445), Rowe (1,657,972) or Desmarais (D356,133).
 
s 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (D344,315) in view of Rudell (4,390,184), Sundberg (6,497,626), and Fitzjohn (1,250,296) or Burgess (D284,600). 
	Kelly discloses a weight assembly supported by the body (Figs. 4-7), the weight assembly surrounded the connection point on at least three sides (Figs. 3-5), the connection point is tapered as it extends away from the back face (Figs. 4-7), the weight assembly forms a triangle from a topside view with the triangle’s vertices being defined by the edges of the back side of the clubhead and the connection point (Fig. 4). 
Kelly lacks the connection point is connected to the center of the mass body.
 	Sundberg discloses the connection point is connected to the center of the mass body (X) (Fig. 1).  In view of Sundberg it would have been obvious to modify the club of Kelly to have the connection point being connected to the center of the mass body in order to avoid head twist when the ball is impacted at the center of the head body which is also the center of mass.  
See paragraphs above for elements of structure previously rejected by Kelly (D344,315) in view of Rudell (4,390,184) and Fitzjohn (1,250,296) or Burgess (D284,600). 

Response to Arguments

15. 	The argument that Kite cannot be new matter but merely a corrected description of matter already disclosed in the initial disclosure is disagreed with.  The terms kite shape is a broad structure.  There are all sort of different shaped kites.  There are box 

16. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion


17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 17 February 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711